Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 20200145873) in view of GOLDMAN et al (US 10721187)
Regarding claim 1, 7, 8 PARK et al discloses a transfer apparatus comprising: a processor; and a storage medium storing computer program instructions, wherein the computer program instructions, when executed by the processor (PARK: Fig. 4, ¶60, ¶121, the storage unit/medium, processor, and programs stored thereon for execution and performing processing of routing packets), perform processing of: 
identifying a plurality of networks to which frames acquired from the plurality of networks belong, and distributing and storing the frames in the storage medium for each of the plurality of networks based on identification results (PARK: ¶38-39, ¶42, ¶61, ¶83, Fig. 5, a plurality of CUs send packets to the DU; DU identifies the packets from the CU as belonging to a particular service/QoS/session), the plurality of networks being different from each other in a class of service of each of the frames (PARK: ¶88, Fig. 8, the plurality of networks (signals) being different from each other in a QoS/class of service).
GOLDMAN: 7:33-58, 13: 28-42, each VOQ is associated with a QoS/CoS and with a maximum resident time for a packet in the VOQ),
storing information of a time at which a frame of the frames is stored in the storage medium and the frame in association with each other (GOLDMAN: Fig. 5A,  14:50-57, time of arrival is stored for the packet indicating time when it is received); and 
detecting a period of time for which the frame stays in the storage medium, detecting a remaining period to send which is a remaining time of a time for which the frame is permitted to stay in the storage medium, for each of the frames, based on a difference between the time for which the frame stays in the storage medium and the delay upper limit value (GOLDMAN: Fig. 5A, 14:63-15:11, 15:28-31, the packet with the longest resident time i.e. the packet that has the resident time value closest to the maximum resident time allowed i.e. the difference between the current resident time and the maximum allowed resident time is the smallest, is detected), and outputting the frame to a predetermined apparatus based on the remaining period to send (GOLDMAN: Fig. 5A, 15:1-11, sending packet to egress forwarding engine based on the remaining time between the resident time and maximum resident time).
A person of ordinary skill in the art working with the invention of PARK would have been motivated to use the teachings of GOLDMAN as it provides a way to provide ideal output queue switch (2:6-9).  Therefore, it would have been obvious to one of 

Regarding claim 2, PARK modified by GOLDMAN discloses according to claim 1, wherein the computer program instructions further perform processing of: 
storing the frames in a queue for each of the networks (PARK: Fig. 5, ¶71, at least one queue for each of the CUs and the flows associated with each of them); and 
detecting the remaining period to send based on a difference between a time for which a leading frame of the frames of the queue stays in the queue and the delay upper limit value, for each of the leading frames, and outputting the leading frame to a predetermined apparatus based on the remaining period to send (GOLDMAN: Fig. 5A, 14:63-15:11, 15:28-31, the packet with the longest resident time i.e. the packet that has the resident time value closest to the maximum resident time allowed i.e. the difference between the current resident time and the maximum allowed resident time is the smallest, is detected; GOLDMAN: Fig. 5A, 15:1-11, sending packet to egress forwarding engine based on the remaining time between the resident time and maximum resident time). 


Regarding claim 3, PARK modified by GOLDMAN discloses transfer apparatus according to claim 2, wherein the computer program instructions further perform GOLDMAN: Fig.5A, 15:28-31, the packet with the longest resident time is leading and is transmitted first i.e. the different between the maximum resident time and the resident time of the packet is the shortest as the packet has the longest resident time).
Regarding claim 5, PARK modified by GOLDMAN discloses transfer apparatus according to claim 2, wherein the computer program instructions further perform processing of: 
detecting, for the queue that is predetermined, a trigger time to send which is a time at which the leading frame stored in the queue predetermined is permitted to be output, and outputting the leading frame to a predetermined apparatus on or after the trigger time to send from each of the queues in which the trigger time to send is detected (GOLDMAN: Fig. 5A, 15:28-31, the packet with the longest resident time is leading and is transmitted first i.e. the different between the maximum resident time and the resident time of the packet is the shortest as the packet has the longest resident time; the inherent point in time the packet is determined to be with the longest resident time is equivalent the trigger time to send.).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK modified by GOLDMAN as applied to claim 2, further in view of CLOONAN et al (US 2010/0183021)
Regarding claim 4, PARK modified by GOLDMAN discloses the transfer apparatus according to claim 2, wherein the computer program instructions further perform processing of: outputting each of the frames to a predetermined apparatus in an order based on priority determined for the frames in advance (PARK: ¶80, packets are dequeued based on priority).
PARK modified by GOLDMAN remains silent regarding outputting, in a case where the number of the leading frames for which the remaining period to send is shortest is plural, based on priority.
However, CLOONAN et al (US 2010/0183021) discloses outputting, in a case where the number of the leading frames for which the remaining period to send is shortest is plural, based on priority (CLOONAN: ¶78, the priority level is used to prioritized on top of the time in the queue).
A person of ordinary skill in the art working with the invention of PARK modified by GOLDMAN would have been motivated to use the teachings of CLOONAN as it monitors the latency of every packet passing through the system and uses that information to dynamically adjust (in real time) the performance of the scheduling algorithm would provide improved queuing of data flows in a cable modem termination system and quality of service level differentiation (16).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of PARK modified by GOLDMAN with teachings of CLOONAN in order to improve classification of packets.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK modified by GOLDMAN as applied to claim 2, further in view of LEE et al (US 2017/0346601)

Regarding claim 6, PARK modified by GOLDMAN discloses transfer apparatus according to claim 2, wherein the computer program instructions further perform processing of: determining whether the frame for which the delay upper limit value is determined is stored in the storage medium (GOLDMAN: Fig. 5A, 15:28-31, maximum resident time is determined for a packet ).
PARK and GOLDMAN remains silent regarding outputting the leading frame belonging to a signal for which the delay upper limit value is not determined to a predetermined apparatus in a case where the frame for which the delay upper limit value is determined is not stored in the storage unit medium.
However, LEE et al (US 2017/0346601) discloses outputting the leading frame belonging to a signal for which the delay upper limit value is not determined to a predetermined apparatus in a case where the frame for which the delay upper limit value is determined is not stored in the storage unit medium (LEE: ¶82, maximum delay time is not determined for a packet and the packet is still outputted for that queue).
A person of ordinary skill in the art working with the invention of PARK modified by GOLDMAN would have been motivated to use the teachings of LEE as it provides a possibility of dequeuing a critical data that doesn’t have a maximum delay associated with it.  Therefore, it would have been obvious to one of ordinary skill in the art before 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461